DETAILED ACTION
This action is responsive to the amendment filed on 7/12/2022. Claims 1-20 are pending and have been examined by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tokutomi et al. (US 20200090763 A1, hereinafter Tokutomi) in view of Takizawa et al. (US 20160071612 A1, hereinafter Takizawa)
As per claim 1,
A method of operating a controller for controlling a memory device comprising a plurality of memory cell blocks [Tokutomi teaches a controller that controls the operations of a non-volatile memory (para. 48, lines 1-5) comprising memory cell array (para. 46, lines 1-6)], the method comprising: outputting block address information based on reliability information for each of the memory cell blocks [Tokutomi teaches a history table (reliability information) that contains, for each page in the non-volatile memory, an address, shift voltage to be applied to the page, a priority flag, and a patrol read count (see fig. 15), where a patrol read operation is directed (output) with priority to a page for which a priority flag has been set (para. 188, line 1- para. 189, line 6; para. 192, lines 1-8), where the priority flag is set on the basis of the number of fail bits in the page and the address for the patrol read operation is acquired from the history table (para. 195, lines 1-5; para. 196, lines 1-9; para. 192, lines 1-8)]; providing a patrol read command to the memory device [Tokutomi teaches a processor in a controller (para. 59, lines 1-4) that can cause the controller to perform a patrol read operation on the non-volatile memory (para. 62, lines 14-18; para. 136, lines 6-12), where the processor causing the controller to perform the patrol read operation on the non-volatile memory may correspond to providing a patrol read command.]; and controlling the memory device to perform the patrol read operation in response to the patrol read command [Tokutomi teaches a processor in a controller (para. 59, lines 1-4) that can cause the controller to perform a patrol read operation on the non-volatile memory (para. 62, lines 14-18; para. 136, lines 6-12)], wherein the block address information comprises an order of the patrol read operation for the memory cell blocks based on the reliability information, and [Tokutomi teaches marking, on the history table (reliability information) certain pages with a priority flag and executing patrol read operation with priority (order) on such marked pages (para. 189, lines 1-6; para. 192, lines 1-8)] 
Tokutomi does not explicitly disclose, but Takizawa discloses:
the order of the patrol read operation indicates a first memory cell block having a highest priority, a second memory cell block having a lowest priority and a third memory cell block having a priority between the highest priority and the lowest priority. [Takizawa teaches a table containing physical block addresses and frequency numbers corresponding to the respective addresses, where the numbers may indicate different priorities for executing patrol processing on the corresponding addresses (para. 52, line 1 – para. 56, line 19; fig. 8; para. 16, lines 1-9), where Takizawa teaches the addresses with a lower corresponding frequency number such as ‘1’ (first memory cell block) has a higher patrol processing priority than an address with a higher corresponding frequency number such as ‘5’ (second memory cell block) (para. 56, lines 1-19; also see fig. 4), where addresses corresponding to a frequency number in between 1 and 5, such as 2 or 3, may correspond to the third memory cell block.]
Tokutomi and Takizawa are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Tokutomi and Takizawa, to modify the disclosures by Tokutomi to include disclosures by Takizawa since both Tokutomi and Takizawa teach data storage and patrol operations. Therefore, it would be applying a known technique (use of a table containing block addresses and associated frequency numbers indicating priority in performing patrol operation to the associated addresses) to a known device (memory device using a table containing block addresses and associated priority flag, wherein the block address from the table is acquired when performing patrol operations with priority to the address associated with the priority flag) ready for improvement to yield predictable results (memory device using a table containing block addresses and associated frequency numbers indicating priority in performing patrol operations, wherein the block address from the table is acquired when performing patrol operations with priority based on the frequency numbers in order to provide for greater control over the patrol priority assignments). MPEP 2143
	
As per claim 17,
A controller for a storage device, the controller comprising: at least one processor configured to [Tokutomi teaches a controller that controls the operations of a flash memory (para. 48, lines 1-5) comprising a processor that controls the operations of the memory controller (para. 59, lines 1-4; para. 62, lines 1-2)], generate a patrol read command in response to a patrol read instruction [Tokutomi teaches a processor in a controller (para. 59, lines 1-4) that can cause a NAND controller unit within the controller to perform a patrol read operation on the non-volatile memory (para. 62, lines 10-18; para. 136, lines 6-12), where the processor causing the controller to perform the patrol read operation on the non-volatile memory may correspond to providing a patrol read instruction and the NAND controller performing the patrol read operation may correspond to generating a patrol read command], and generate block address information based on reliability information for each of a plurality of memory cell blocks included in the storage device [Tokutomi teaches a history table (reliability information) that contains, for each page in the non-volatile memory, an address, shift voltage to be applied to the page, a priority flag, and a patrol read count (see fig. 15), where a patrol read operation is directed (output) with priority to a page for which a priority flag has been set (para. 188, line 1- para. 189, line 6; para. 192, lines 1-8), where the priority flag is set on the basis of the number of fail bits in the page and the address for the patrol read operation is acquired from the history table (para. 195, lines 1-5; para. 196, lines 1-9; para. 192, lines 1-8)]; and a memory interface configured to provide the patrol read command and the block address information to the storage device [“[0066] The NAND controller unit 170 generates commands and addresses to be communicated with the NAND package 200, in response to instructions from the processor 130”], wherein the block address information comprises an order of the patrol read operation for the memory cell blocks based on the reliability information [Tokutomi teaches marking, on the history table (reliability information) certain cell units with a flag and executing patrol read operation with priority (order) on such marked cell units (para. 189, lines 1-6; para. 192, lines 1-8)],
Tokutomi does not explicitly disclose, but Takizawa discloses:
and the order of the patrol read operation indicates a first memory cell block having a highest priority, a second memory cell block having a lowest priority and a third memory cell block having a priority between the highest priority and the lowest priority. [Takizawa teaches a table containing physical block addresses and frequency numbers corresponding to the respective addresses, where the numbers may indicate different priorities for executing patrol processing on the corresponding addresses (para. 52, line 1 – para. 56, line 19; fig. 8; para. 16, lines 1-9), where Takizawa teaches the addresses with a lower corresponding frequency number such as ‘1’ (first memory cell block) has a higher patrol processing priority than an address with a higher corresponding frequency number such as ‘5’ (second memory cell block) (para. 56, lines 1-19; also see fig. 4), where addresses corresponding to a frequency number in between 1 and 5, such as 2 or 3, may correspond to the third memory cell block.]
Tokutomi and Takizawa are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Tokutomi and Takizawa, to modify the disclosures by Tokutomi to include disclosures by Takizawa since both Tokutomi and Takizawa teach data storage and patrol operations. Therefore, it would be applying a known technique (use of a table containing block addresses and associated frequency numbers indicating priority in performing patrol operation to the associated addresses) to a known device (memory device using a table containing block addresses and associated priority flag, wherein the block address from the table is acquired when performing patrol operations with priority to the address associated with the priority flag) ready for improvement to yield predictable results (memory device using a table containing block addresses and associated frequency numbers indicating priority in performing patrol operations, wherein the block address from the table is acquired when performing patrol operations with priority based on the frequency numbers in order to provide for greater control over the patrol priority assignments). MPEP 2143

Claims 2-4, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokutomi in view of Takizawa in view of Zhang et al. (US 20180047456 A1, hereinafter Zhang).
As per claim 2, Tokutomi in view of Takizawa teaches all the limitations of claim 1 as shown above and further discloses:
further comprising: receiving information regarding reclaim target blocks on which reclaim operations are to be performed from among the memory cell blocks on which patrol read operations are performed.  [Tokutomi teaches a history table (reliability information) that is updated with a patrol count value which is used to determine whether a retry and a refresh operation should be performed on the marked unit (para. 190, lines 1-4; para.; para. 194, lines 9-16; also see fig. 16, ST3, ST60, ST70, and ST80 pertaining to determination of the patrol count value, retry operation, and refresh operation.)]
However, Tokutomi in view of Takizawa does not explicitly disclose reclaiming blocks evaluated. Zhang discloses:
further comprising: receiving information regarding reclaim target blocks on which reclaim operations are to be performed from among the memory cell blocks on which patrol read operations are performed. [Zhang teaches determining the condition of one or more memory cells on the basis of retention time or program-erase counts, among other options, and determining to perform reclaim operations on the memory cells on the basis of a threshold read count that is generated based on the condition evaluated (see para 8, lines 4-16 indicating use of retention time or program erase count to calculate threshold number of read operations for deciding on performing reclaim operations, para. 36, lines 1-6 indicating a table containing conditions for memory cells such as retention and/or program erase counts, para. 39, lines 6-16 indicating using one or more of such conditions to calculate threshold number of read operations for deciding on performing reclaim operations)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa with Zhang’s disclosures directed towards evaluating memory cells based on retention time or program erase cycles for the purpose of determining executing of a reclaim operation. Doing so would allow for avoiding “degrad[ation] of stored data” and “impact [to] memory longevity and/or use system resources.” [Zhang: 0002]
Therefore, it would have been obvious to combine Tokutomi in view of Takizawa and Zhang for the benefit of obtaining the above specified limitations.

As per claim 3, Tokutomi in view of Takizawa teaches all the limitations of claim 1 as shown above and further discloses:
wherein the outputting comprises determining priorities to output the block address information based on retention times of respective ones of the memory cell blocks. [Tokutomi teaches marking, on the history table (reliability information) certain pages with a flag and executing patrol read operation with priority on such marked pages (para. 189, lines 1-6; para. 192, lines 1-8), where the priority flag is set on the basis of evaluation of the number of fail bits in the page (para. 195, lines 1-5; para. 196, lines 1-9)] 
However, Tokutomi in view of Takizawa does not explicitly disclose evaluating memory cell blocks on the basis of retention times. Zhang teaches:
wherein the outputting comprises determining priorities to output the block address information based on retention times of respective ones of the memory cell blocks. [Zhang teaches determining the condition of one or more memory cells on the basis of retention time or program-erase counts, among other options, and determining whether to perform reclaim operations on the memory cells (see para 8, lines 4-16 indicating use of retention time or program erase count to calculate threshold number of read operations for deciding on performing reclaim operations, para. 36, lines  1-6 indicating a table containing conditions for memory cells such as retention and/or program erase counts, para. 39, lines 6-16 indicating using one or more of such conditions to calculate threshold number of read operations for deciding on performing reclaim operations); where Tokutomi’s patrol read operations performed on its marked pages with priority (para. 188, line 1- para. 189, line 6; para. 192, lines 1-8) may involve execution of a refresh operation based on an indicator of poor reliability (large patrol count value)(para. 190, lines 1-9; para.; para. 194, lines 9-16; also see fig. 16, ST3, ST60, ST70, and ST80 pertaining to determination of the patrol count value, retry operation, and refresh operation.), where a refresh operation involves rewriting of the data in the pages much like a reclaim operation and Tokutomi teaches performing the fresh operation on the basis of reliability of much like Zhang’s reclaim operation (see Zhang: para. 2, lines 5-8; para. 3, lines 1-17 disclosing rewriting of data in event of degradation).]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa with Zhang’s disclosures directed towards evaluating memory cells based on retention time or program erase cycles for the purpose of determining executing of a reclaim operation. Doing so would allow for avoiding “degrad[ation] of stored data” and “impact [to] memory longevity and/or use system resources.” [Zhang: 0002]
Therefore, it would have been obvious to combine Tokutomi in view of Takizawa and Zhang for the benefit of obtaining the above specified limitations.

As per claim 4, Tokutomi in view of Takizawa teaches all the limitations of claim 1 as shown above and further discloses:
wherein the outputting comprises determining priorities to output the block address information based on program-erase counts of respective ones of the memory cell blocks. [Tokutomi teaches marking, on the history table (reliability information) certain pages with a flag and executing patrol read operation with priority on such marked pages (para. 189, lines 1-6; para. 192, lines 1-8), where the priority flag is set on the basis of the number of fail bits in the page (para. 195, lines 1-5; para. 196, lines 1-9)] 
While Tokutomi in view of Takizawa teaches using number of writes or number of erases pertaining to different blocks in determining priorities of performing patrol processing (para. 39, lines 1-13), it does not explicitly disclose use of program-erase counts. However Zhang teaches:
wherein the outputting comprises determining priorities to output the block address information based on program-erase counts of respective ones of the memory cell blocks. [Zhang teaches determining the condition of one or more memory cells on the basis of retention time or program-erase counts, among other options, and determining whether to perform reclaim operations on the memory cells (see para. 8, lines 4-16 indicating use of retention time or program erase count to calculate threshold number of read operations for deciding on whether to perform reclaim operations, para. 36, lines  1-6 indicating a table containing conditions for memory cells such as retention and/or program erase counts, para. 39, lines 6-16 indicating using one or more of such conditions to calculate threshold number of read operations for deciding on performing reclaim operations); where Tokutomi’s patrol read operations performed on its marked pages with priority (para. 188, line 1- para. 189, line 6; para. 192, lines 1-8) may involve execution of a refresh operation based on an indicator of poor reliability (large patrol count value)(para. 190, lines 1-9; para.; para. 194, lines 9-16; also see fig. 16, ST3, ST60, ST70, and ST80 pertaining to determination of the patrol count value, retry operation, and refresh operation.), where a refresh operation involves rewriting of the data in the pages much like a reclaim operation and Tokutomi teaches performing the fresh operation on the basis of reliability of much like Zhang’s reclaim operation (see Zhang: para. 2, lines 5-8; para. 3, lines 1-17 disclosing rewriting of data in event of degradation).]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa with Zhang’s disclosures directed towards evaluating memory cells based on retention time or program erase cycles for the purpose of determining executing of a reclaim operation. Doing so would allow for avoiding “degrad[ation] of stored data” and “impact [to] memory longevity and/or use system resources.” [Zhang: 0002]
Therefore, it would have been obvious to combine Tokutomi in view of Takizawa and Zhang for the benefit of obtaining the above specified limitations.

As per claim 11, Tokutomi teaches:
A method of operating a storage device comprising a memory device [Tokutomi teaches a controller that controls the operations of a non-volatile memory (para. 48, lines 1-5) comprising memory cell array (para. 46, lines 1-6)] configured to perform patrol read operations [Tokutomi teaches a processor in a controller (para. 59, lines 1-4) that can cause the controller to perform a patrol read operation on the non-volatile memory (para. 62, lines 14-18; para. 136, lines 6-12)], the method comprising: controlling the memory device by providing block address information to the memory device based on a patrol read command and reliability information for each of a plurality of memory cell blocks [Tokutomi teaches a processor in a controller (para. 59, lines 1-4) that can cause the controller to perform a patrol read operation on the non-volatile memory (para. 62, lines 14-18; para. 136, lines 6-12), where the controller initiating a patrol read operation may correspond to a patrol read command; Tokutomi teaches a history table (reliability information) that contains, for each page in the non-volatile memory, an address, shift voltage to be applied to the page, a priority flag, and a patrol read count (see fig. 15), where a patrol read operation is directed (output block address information) with priority to a page for which a priority flag has been set (para. 188, line 1- para. 189, line 6; para. 192, lines 1-8), where the priority flag is set on the basis of the number of fail bits in the page and the address for the patrol read operation is acquired from the history table (para. 195, lines 1-5; para. 196, lines 1-9; para. 192, lines 1-8)]; and generating information regarding reclaim target blocks on which reclaim operations are to be performed from among the memory cell blocks on which the patrol read operations are performed, [Tokutomi teaches a history table (reliability information) that is updated with a patrol count value which is used to determine whether a retry and a refresh operation should be performed on the marked page (para. 190, lines 1-4; para.; para. 194, lines 9-16; also see fig. 16, ST3, ST60, ST70, and ST80 pertaining to determination of the patrol count value, retry operation, and refresh operation); where the patrol count value is updated after each patrol read operation (… on which the patrol read operations are performed) (para. 190, lines 1-4)], wherein the block address information comprises an order of the patrol read operations for the memory cell blocks based on the reliability information [Tokutomi teaches marking, on the history table (reliability information) certain pages with a flag and executing patrol read operation with priority (order) on such marked page (para. 189, lines 1-6; para. 192, lines 1-8)],
Tokutomi does not explicitly disclose, but Takizawa discloses:
and the order of the patrol read operation indicates a first memory cell block having a highest priority, a second memory cell block having a lowest priority and a third memory cell block having a priority between the highest priority and the lowest priority. [Takizawa teaches a table containing physical block addresses and frequency numbers corresponding to the respective addresses, where the numbers may indicate different priorities for executing patrol processing on the corresponding addresses (para. 52, line 1 – para. 56, line 19; fig. 8; para. 16, lines 1-9), where Takizawa teaches the addresses with a lower corresponding frequency number such as ‘1’ (first memory cell block) has a higher patrol processing priority than an address with a higher corresponding frequency number such as ‘5’ (second memory cell block) (para. 56, lines 1-19; also see fig. 4), where addresses corresponding to a frequency number in between 1 and 5, such as 2 or 3, may correspond to the third memory cell block.]
Tokutomi and Takizawa are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Tokutomi and Takizawa, to modify the disclosures by Tokutomi to include disclosures by Takizawa since both Tokutomi and Takizawa teach data storage and patrol operations. Therefore, it would be applying a known technique (use of a table containing block addresses and associated frequency numbers indicating priority in performing patrol operation to the associated addresses) to a known device (memory device using a table containing block addresses and associated priority flag, wherein the block address from the table is acquired when performing patrol operations with priority to the address associated with the priority flag) ready for improvement to yield predictable results (memory device using a table containing block addresses and associated frequency numbers indicating priority in performing patrol operations, wherein the block address from the table is acquired when performing patrol operations with priority based on the frequency numbers in order to provide for greater control over the patrol priority assignments). MPEP 2143
Tokutomi in view of Takizawa does not explicitly disclose, but Zhang discloses:
and generating information regarding reclaim target blocks on which reclaim operations are to be performed from among the memory cell blocks on which the patrol read operations are performed, [Zhang teaches determining the condition of one or more memory cells on the basis of retention time or program-erase counts, among other options, and determining whether to perform reclaim operations on the memory cells (see para 8, lines 4-16 indicating use of retention time or program erase count to calculate threshold number of read operations for deciding on whether to perform reclaim operations, para. 36, lines 1-6 indicating a table containing conditions for memory cells such as retention and/or program erase counts, para. 39, lines 6-16 indicating using one or more of such conditions to calculate threshold number of read operations for deciding on performing reclaim operations)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa with Zhang’s disclosures directed towards evaluating memory cells based on retention time or program erase cycles for the purpose of determining executing of a reclaim operation. Doing so would allow for avoiding “degrad[ation] of stored data” and “impact [to] memory longevity and/or use system resources.” [Zhang: 0002]

As per claim 12, Tokutomi in view of Takizawa in view of Zhang teaches all the limitations of claim 11 above and further teaches:
wherein the controlling comprises determining priorities to output the block address information based on retention times of respective ones of the memory cell blocks. [Tokutomi teaches marking, on the history table (reliability information) certain pages with a flag and executing patrol read operation with priority on such marked page (para. 189, lines 1-6; para. 192, lines 1-8), where the priority flag is set on the basis of evaluation of the number of fail bits in the page (para. 195, lines 1-5; para. 196, lines 1-9); Zhang teaches determining the condition of one or more memory cells on the basis of retention time or program-erase counts, among other options, and determining whether to perform reclaim operations on the memory cells (see para 8, lines 4-16 indicating use of retention time or program erase count to calculate threshold number of read operations for deciding on performing reclaim operations, para. 36, lines  1-6 indicating a table containing conditions for memory cells such as retention and/or program erase counts, para. 39, lines 6-16 indicating using one or more of such conditions to calculate threshold number of read operations for deciding on performing reclaim operations); where Tokutomi’s patrol read operations performed on its marked pages with priority (para. 188, line 1- para. 189, line 6; para. 192, lines 1-8) may involve execution of a refresh operation based on an indicator of poor reliability (large patrol count value)(para. 190, lines 1-9; para.; para. 194, lines 9-16; also see fig. 16, ST3, ST60, ST70, and ST80 pertaining to determination of the patrol count value, retry operation, and refresh operation.), where a refresh operation involves rewriting of the data in the pages much like a reclaim operation and Tokutomi teaches performing the fresh operation on the basis of reliability of much like Zhang’s reclaim operation (see Zhang: para. 2, lines 5-8; para. 3, lines 1-17 disclosing rewriting of data in event of degradation).]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa in view of Zhang with Zhang’s additional disclosures directed towards evaluating memory cells based on retention time or program erase cycles for the purpose of determining executing of a reclaim operation. Doing so would allow for avoiding “degrad[ation] of stored data” and “impact [to] memory longevity and/or use system resources.” [Zhang: 0002]

As per claim 13, Tokutomi in view of Takizawa in view of Zhang teaches all the limitations of claim 11 above and further teaches:
wherein the controlling comprises determining priorities to output the block address information based on program-erase counts of respective ones of the memory cell blocks. [Tokutomi teaches marking, on the history table (reliability information) certain pages with a flag and executing patrol read operation with priority on such marked page (para. 189, lines 1-6; para. 192, lines 1-8), where the priority flag is set on the basis of evaluation of the number of fail bits in the page (para. 195, lines 1-5; para. 196, lines 1-9); Zhang teaches determining the condition of one or more memory cells on the basis of retention time or program-erase counts, among other options, and determining whether to perform reclaim operations on the memory cells (see para 8, lines 4-16 indicating use of retention time or program erase count to calculate threshold number of read operations for deciding on performing reclaim operations, para. 36, lines 1-6 indicating a table containing conditions for memory cells such as retention and/or program erase counts, para. 39, lines 6-16 indicating using one or more of such conditions to calculate threshold number of read operations for deciding on performing reclaim operations); where Tokutomi’s patrol read operations performed on its marked pages with priority (para. 188, line 1- para. 189, line 6; para. 192, lines 1-8) may involve execution of a refresh operation based on an indicator of poor reliability (large patrol count value)(para. 190, lines 1-9; para.; para. 194, lines 9-16; also see fig. 16, ST3, ST60, ST70, and ST80 pertaining to determination of the patrol count value, retry operation, and refresh operation.), where a refresh operation involves rewriting of the data in the pages much like a reclaim operation and Tokutomi teaches performing the fresh operation on the basis of reliability of much like Zhang’s reclaim operation (see Zhang: para. 2, lines 5-8; para. 3, lines 1-17 disclosing rewriting of data in event of degradation).]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa in view of Zhang with Zhang’s additional disclosures directed towards evaluating memory cells based on retention time or program erase cycles for the purpose of determining executing of a reclaim operation. Doing so would allow for avoiding “degrad[ation] of stored data” and “impact [to] memory longevity and/or use system resources.” [Zhang: 0002]
Therefore, it would have been obvious to combine Tokutomi and Zhang for the benefit of obtaining the above specified limitations.

As per claim 18, Tokutomi in view of Takizawa teaches all the limitations of claim 17 as shown above and further teaches:
wherein the at least one processor is configured to determine priorities to generate the block address information based on retention times of respective ones of the memory cell blocks. [Tokutomi teaches marking, on the history table (reliability information) certain pages with a flag and executing patrol read operation with priority on such marked page (para. 189, lines 1-6; para. 192, lines 1-8), where the priority flag is set on the basis of evaluation of the number of fail bits in the page (para. 195, lines 1-5; para. 196, lines 1-9)]
Tokutomi in view of Takizawa does not explicitly disclose, but Zhang discloses:
wherein the at least one processor is configured to determine priorities to generate the block address information based on retention times of respective ones of the memory cell blocks. [Zhang teaches determining the condition of one or more memory cells on the basis of retention time or program-erase counts, among other options, and determining whether to perform reclaim operations on the memory cells (see para 8, lines 4-16 indicating use of retention time or program erase count to calculate threshold number of read operations for deciding on performing reclaim operations, para. 36, lines  1-6 indicating a table containing conditions for memory cells such as retention and/or program erase counts, para. 39, lines 6-16 indicating using one or more of such conditions to calculate threshold); where Tokutomi’s patrol read operations performed on its marked pages with priority (para. 188, line 1- para. 189, line 6; para. 192, lines 1-8) may involve execution of a refresh operation based on an indicator of poor reliability (large patrol count value) (para. 190, lines 1-9; para.; para. 194, lines 9-16; also see fig. 16, ST3, ST60, ST70, and ST80 pertaining to determination of the patrol count value, retry operation, and refresh operation.), where a refresh operation involves rewriting of the data in the pages much like a reclaim operation and Tokutomi teaches performing the fresh operation on the basis of reliability of much like Zhang’s reclaim operation (see Zhang: para. 2, lines 5-8; para. 3, lines 1-17 disclosing rewriting of data in event of degradation).]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa with Zhang’s disclosures directed towards evaluating memory cells based on retention time or program erase cycles for the purpose of determining executing of a reclaim operation. Doing so would allow for avoiding “degrad[ation] of stored data” and “impact [to] memory longevity and/or use system resources.” [Zhang: 0002]

As per claim 19, Tokutomi in view of Takizawa teaches all the limitations of claim 17 as shown above and further teaches:
wherein the at least one processor is configured to determine priorities to output the block address information based on program-erase counts of respective ones of the memory cell blocks. [Tokutomi teaches marking, on the history table (reliability information) certain pages with a flag and executing patrol read operation with priority on such marked page (para. 189, lines 1-6; para. 192, lines 1-8), where the priority flag is set on the basis of evaluation of the number of fail bits in the page (para. 195, lines 1-5; para. 196, lines 1-9)]
While Tokutomi in view of Takizawa teaches using number of writes or number of erases pertaining to different blocks in determining priorities of performing patrol processing (para. 39, lines 1-13), it does not explicitly disclose use of program-erase counts.  However, Zhang discloses:
wherein the at least one processor is configured to determine priorities to output the block address information based on program-erase counts of respective ones of the memory cell blocks. [Zhang teaches determining the condition of one or more memory cells on the basis of retention time or program-erase counts, among other options, and determining whether to perform reclaim operations on the memory cells (see para 8, lines 4-16 indicating use of retention time or program erase count to calculate threshold number of read operations for deciding on performing reclaim operations, para. 36, lines  1-6 indicating a table containing conditions for memory cells such as retention and/or program erase counts, para. 39, lines 6-16 indicating using one or more of such conditions to calculate threshold); where Tokutomi’s patrol read operations performed on its marked pages with priority (para. 188, line 1- para. 189, line 6; para. 192, lines 1-8) may involve execution of a refresh operation based on an indicator of poor reliability (large patrol count value)(para. 190, lines 1-9; para.; para. 194, lines 9-16; also see fig. 16, ST3, ST60, ST70, and ST80 pertaining to determination of the patrol count value, retry operation, and refresh operation.), where a refresh operation involves rewriting of the data in the pages much like a reclaim operation and Tokutomi teaches performing the fresh operation on the basis of reliability of much like Zhang’s reclaim operation (see Zhang: para. 2, lines 5-8; para. 3, lines 1-17 disclosing rewriting of data in event of degradation).]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa with Zhang’s disclosures directed towards evaluating memory cells based on retention time or program erase cycles for the purpose of determining executing of a reclaim operation. Doing so would allow for avoiding “degrad[ation] of stored data” and “impact [to] memory longevity and/or use system resources.” [Zhang: 0002]

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokutomi in view of Takizawa in view of Ge (US 20210081109 A1, hereinafter Ge).
As for claim 5, Tokutomi in view of Takizawa teaches all the limitations of claim 1 as shown above. Tokutomi in view of Takizawa does not explicitly disclose, but Ge discloses:
wherein the outputting comprises updating the reliability information in response to the memory device entering an idle mode. [Ge discloses, when a non-volatile memory is in idle state, updating a table parameters that used for controlling signal transmission between a controller and a non-volatile memory (para 132, lines 1-5; fig. 14; para. 36, lines 4-8; also see fig. 1 #131 showing the parameters being updated stored in the controller); Tokutomi teaches updating a history table (reliability information) with a patrol count value which is used to determine whether a retry and a refresh operation should be performed on the marked unit (para. 190, lines 1-4; para.; para. 194, lines 9-16; also see fig. 16, ST3, ST60, ST70, and ST80 pertaining to determination of the patrol count value, retry operation, and refresh operation.)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa with Ge’s disclosures directed towards initiating updates of certain memory-related parameters when a non-volatile memory enters idle state. Doing so would allow for improved memory access performance by allow a configuring where “high-speed access to the NAND flash memory 5 can be continued even when the temperature changes.” [Ge: 132]

As per claim 20, Tokutomi in view of Takizawa teaches all the limitations of claim 17 as shown above. Tokutomi in view of Takizawa does not explicitly disclose, but Ge discloses:
wherein the at least one processor is configured to update the reliability information in response to the storage device entering an idle mode.  [Ge discloses, when a non-volatile memory is in idle state, updating table parameters that are used for controlling signal transmission between a controller and a non-volatile memory (para 132, lines 1-5; fig. 14; para. 36, lines 4-8; also see fig. 1 #131 showing the parameters being updated stored in the controller); Tokutomi teaches updating a history table (reliability information) with a patrol count value which is used to determine whether a retry and a refresh operation should be performed on the marked unit (para. 190, lines 1-4; para.; para. 194, lines 9-16; also see fig. 16, ST3, ST60, ST70, and ST80 pertaining to determination of the patrol count value, retry operation, and refresh operation.)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa with Ge’s disclosures directed towards initiating updates of certain memory-related parameters when a non-volatile memory enters idle state. Doing so would allow for improved memory access performance by allow a configuring where “high-speed access to the NAND flash memory 5 can be continued even when the temperature changes.” [Ge: 132]

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tokutomi in view of Takizawa in view of Ge in view of Zhang.
As per claim 6, Tokutomi in view of Takizawa in view of Ge teaches all the limitations of claim 5 as shown above. Tokutomi in view of Takizawa in view of Ge further teaches:
wherein the updating comprises determining priorities to output the block address information based on retention times or program-erase counts that correspond to the memory cell blocks, respectively.  [Tokutomi teaches marking, on the history table (reliability information) certain pages with a flag and executing patrol read operation with priority on such marked pages (para. 189, lines 1-6; para. 192, lines 1-8), where the priority flag is set on the basis of evaluation of the number of fail bits in the page (para. 195, lines 1-5; para. 196, lines 1-9); Takizawa teaches performing patrol processing operation on different blocks with different priorities on the basis of erase or write counts corresponding to the respective blocks (see para. 39, lines 1-13 and fig. 4 showing parameters comprising number of writes or number of erases for determining frequency of patrol processing; see para. 52, line 1 – para. 59, line 19 and fig. 8 showing using the parameters for assigning priority for patrol processing operations on different blocks)]
Tokutomi, Takizawa, and Ge are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Tokutomi in view of Takizawa in view of Ge, to modify the disclosures by Tokutomi in view of Takizawa in view of Ge to include additional disclosures by Takizawa since both Tokutomi in view of Takizawa in view of Ge and Takizawa teach data storage. Therefore, it would be applying a known technique (using erase or write counts to determine priority for executing patrol processing to different blocks) to a known device (memory device using a table containing block addresses and frequency number, where the frequency number indicates the priority for executing patrol processing on the respective block addresses) ready for improvement to yield predictable results (memory device using a table containing block addresses and frequency number, where the frequency number, which are determined by erase or write counts associated with the block addresses, indicate the priority for executing patrol processing on the respective block addresses, in order to provide for a basis of predicting which block addresses may benefit the most from the increased patrol processing frequencies). MPEP 2143
While Tokutomi in view of Takizawa in view of Ge teaches using number of writes or number of erases pertaining to different blocks in determining priorities of performing patrol processing (para. 39, lines 1-13), it does not explicitly disclose use of program-erase counts. However, Zhang discloses:
wherein the updating comprises determining priorities to output the block address information based on retention times or program-erase counts. [Zhang teaches determining the condition of one or more memory cells on the basis of retention time or program-erase counts, among other options, and determining whether to perform reclaim operations on the memory cells (see para 8, lines 4-16 indicating use of retention time or program erase count to calculate threshold number of read operations for deciding on performing reclaim operations, para. 36, lines 1-6 indicating a table containing conditions for memory cells such as retention and/or program erase counts, para. 39, lines 6-16 indicating using one or more of such conditions to calculate threshold number of read operations for deciding on performing reclaim operations); where Tokutomi’s patrol read operations performed on its marked pages with priority (para. 188, line 1- para. 189, line 6; para. 192, lines 1-8) may involve execution of a refresh operation based on an indicator of poor reliability (large patrol count value)(para. 190, lines 1-9; para.; para. 194, lines 9-16; also see fig. 16, ST3, ST60, ST70, and ST80 pertaining to determination of the patrol count value, retry operation, and refresh operation.), where a refresh operation involves rewriting of the data in the pages much like a reclaim operation and Tokutomi teaches performing the fresh operation on the basis of reliability of much like Zhang’s reclaim operation (see Zhang: para. 2, lines 5-8; para. 3, lines 1-17 disclosing rewriting of data in event of degradation).]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa in view of Ge with Zhang’s disclosures directed towards evaluating memory cells based on retention time or program erase cycles for the purpose of determining executing of a reclaim operation. Doing so would allow for avoiding “degrad[ation] of stored data” and “impact [to] memory longevity and/or use system resources.” [Zhang: 0002]

As per claim 7, Tokutomi in view of Takizawa in view of Ge and Zhang teaches all the limitations of claim 6 as shown above and further teaches:
wherein the determining priorities comprises determining at least one of the retention time or the program-erase count of each of the memory cell blocks to be used to determine a priority to output the block address information.  [Tokutomi teaches marking, on the history table (reliability information) certain pages with a flag and executing patrol read operation with priority on such marked pages (para. 189, lines 1-6; para. 192, lines 1-8), where the priority flag is set on the basis of evaluation of the number of fail bits in the page (para. 195, lines 1-5; para. 196, lines 1-9); Takizawa teaches performing patrol processing operation on different blocks with different priorities on the basis of erase or write counts corresponding to the respective blocks (para. 39, lines 1-13; fig. 4; para. 52, line 1 – para. 59, line 19 and fig. 8); Zhang teaches determining the condition of one or more memory cells on the basis of retention time or program-erase counts, among other options, and determining whether to perform reclaim operations on the memory cells (see para 8, lines 4-16 indicating use of retention time or program erase count to calculate threshold number of read operations for deciding on performing reclaim operations, para. 36, lines  1-6 indicating a table containing conditions for memory cells such as retention and/or program erase counts, para. 39, lines 6-16 indicating using one or more of such conditions to calculate threshold number of read operations for deciding on performing reclaim operations)]

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tokutomi in view of Takizawa in view of Ge in view of Zhang in view of Shi et al. ("Retention Trimming for Lifetime Improvement of Flash Memory Storage Systems," in IEEE Transactions on Computer-Aided Design of Integrated Circuits and Systems, vol. 35, no. 1, pp. 58-71, Jan. 2016, doi: 10.1109/TCAD.2015.2453369, hereinafter Shi).
As per claim 8, Tokutomi in view of Takizawa in view of Ge and Zhang teaches all the limitations of claim 7 as shown above. Tokutomi in view of Ge and Zhang does not explicitly disclose, but Shi discloses:
wherein the determining at least one of the retention time or the program-erase count of each of the memory cell blocks comprises setting a higher weight to the program-erase count than to the retention time in response to a remaining life of the memory device being less than a threshold value. [Shi teaches reducing retention time of data to accommodate more P/E cycles (setting a higher weight to program erase count) when a flash memory reaches its end of life (section II, C, paragraph 3), where the threshold may correspond to the point immediately above the span where the device may be considered at the end of its life]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa in view of Ge in view of Zhang with Shi’s disclosures directed towards reducing retention time of a memory device in order to accommodate more program erase cycles. Doing so would allow for improved memory performance by reducing worst-case retention error rates [Shi: Section II, C, para. 2, lines 6-8]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tokutomi in view of Takizawa in view of Ge, Zhang, and Lee (US 20200050368 A1, hereinafter Lee).
As per claim 10, Tokutomi in view of Takizawa in view of Ge and Zhang teaches all the limitations of claim 6 as shown above. Tokutomi in view of Takizawa in view of Ge and Zhang does not explicitly disclose, but Lee discloses:
wherein the outputting comprises determining a number of times to output block address information for each of the memory cell blocks based on a corresponding one of the priorities. [Lee teaches evaluating certain parameters of memory blocks, such as erase count, and assigning priorities to the blocks on the basis of the determination (para. 177, lines 1-20); Lee teaches, based on the priority, determining whether the block should be assigned a following operation (para. 180, lines 1-4; para. 17, line 1 – para. 19, line 7), where the decision to assign a following operation can correspond to determining a number (0 or 1) of times to output the block address information.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa in view of Ge in view of Zhang with Lee’s disclosures directed determining a number of times an operation should be directed to a block based on a priority based off an evaluation. Doing so would improve data processing into a memory device by “reducing operational complexity and performance degradation of the memory system and enhancing usage efficiency of the memory device.” [Lee: 0005]

Claims 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tokutomi in view of Takizawa in view of Zhang in view of Ge.
As per claim 14, Tokutomi in view of Takizawa in view of Zhang teaches all the limitations of claim 11 as shown above. Tokutomi in view of Takizawa in view of Zhang does not explicitly disclose, but Ge discloses:
wherein the controlling comprises updating the reliability information in response to the storage device entering an idle mode. [Ge discloses, when a non-volatile memory is in idle state, updating table parameters that are used for controlling signal transmission between a controller and a non-volatile memory (para 132, lines 1-5; fig. 14; para. 36, lines 4-8; also see fig. 1 #131 showing the parameters being updated stored in the controller); Tokutomi teaches updating a history table (reliability information) with a patrol count value which is used to determine whether a retry and a refresh operation should be performed on the marked unit (para. 190, lines 1-4; para.; para. 194, lines 9-16; also see fig. 16, ST3, ST60, ST70, and ST80 pertaining to determination of the patrol count value, retry operation, and refresh operation.)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa in view of Zhang with Ge’s disclosures directed towards initiating updates of certain memory-related parameters when a non-volatile memory enters idle state. Doing so would allow for improved memory access performance by allow a configuring where “high-speed access to the NAND flash memory 5 can be continued even when the temperature changes.” [Ge: 132]

As per claim 15, Tokutomi in view of Takizawa in view of Zhang and Ge teaches all the limitations of claim 14 as shown above and further discloses:
wherein the updating comprises determining priorities to output the block address information based on retention times or program-erase counts that correspond to the memory cell blocks, respectively. [Tokutomi teaches updating certain pages of a history table (reliability information) with a flag and executing patrol read operation with priority on such marked pages (para. 189, lines 1-6; para. 192, lines 1-8), where the priority flag is set on the basis of evaluation of the number of fail bits in the page (para. 195, lines 1-5; para. 196, lines 1-9); Takizawa teaches performing patrol processing operation on different blocks with different priorities on the basis of erase or write counts corresponding to the respective blocks (see para. 39, lines 1-13 and fig. 4 showing parameters comprising number of writes or number of erases for determining frequency of patrol processing; see para. 52, line 1 – para. 59, line 19 and fig. 8 showing using the parameters for assigning priority for patrol processing operations on different blocks); Zhang teaches determining the condition of one or more memory cells on the basis of retention time or program-erase counts, among other options, and determining whether to perform reclaim operations on the memory cells (see para 8, lines 4-16 indicating use of retention time or program erase count to calculate threshold number of read operations for deciding on performing reclaim operations, para. 36, lines  1-6 indicating a table containing conditions for memory cells such as retention and/or program erase counts, para. 39, lines 6-16 indicating using one or more of such conditions to calculate threshold number of read operations for deciding on performing reclaim operations); where Tokutomi’s patrol read operations performed on its marked pages with priority (para. 188, line 1- para. 189, line 6; para. 192, lines 1-8) may involve execution of a refresh operation based on an indicator of poor reliability (large patrol count value)(para. 190, lines 1-9; para.; para. 194, lines 9-16; also see fig. 16, ST3, ST60, ST70, and ST80 pertaining to determination of the patrol count value, retry operation, and refresh operation.), where a refresh operation involves rewriting of the data in the pages much like a reclaim operation and Tokutomi teaches performing the fresh operation on the basis of reliability of much like Zhang’s reclaim operation (see Zhang: para. 2, lines 5-8; para. 3, lines 1-17 disclosing rewriting of data in event of degradation).]
Tokutomi, Takizawa, Zhang, and Ge are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Tokutomi in view of Takizawa in view of Zhang in view of Ge, to modify the disclosures by Tokutomi in view of Takizawa in view of Zhang in view of Ge to include additional disclosures by Takizawa since both Tokutomi in view of Takizawa in view of Zhang in view of Ge and Takizawa teach data storage. Therefore, it would be applying a known technique (using erase or write counts to determine priority for executing patrol processing to different blocks) to a known device (memory device using a table containing block addresses and frequency number, where the frequency number indicates the priority for executing patrol processing on the respective block addresses) ready for improvement to yield predictable results (memory device using a table containing block addresses and frequency number, where the frequency number, which are determined by erase or write counts associated with the block addresses, indicate the priority for executing patrol processing on the respective block addresses, in order to provide for a basis of predicting which block addresses may benefit the most from the increased patrol processing frequencies). MPEP 2143
Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Tokutomi in view of Takizawa in view of Zhang and Ge with Zhang’s additional disclosures directed towards evaluating memory cells based on retention time or program erase cycles for the purpose of determining executing of a reclaim operation. Doing so would allow for avoiding “degrad[ation] of stored data” and “impact [to] memory longevity and/or use system resources.” [Zhang: 0002]

As per claim 16, Tokutomi in view of Takizawa in view of Zhang and Ge teaches all the limitations of claim 15 as shown above and further discloses:
wherein the determining priorities comprises, determining at least one of the retention times or the program-erase counts of the memory cell blocks to be used to determine a priority to output the block address information, in response to the memory device entering the idle mode. [Tokutomi teaches updating certain pages of a history table (reliability information) with a flag and executing patrol read operation with priority on such marked pages (para. 189, lines 1-6; para. 192, lines 1-8), where the priority flag is set on the basis of evaluation of the number of fail bits in the page (para. 195, lines 1-5; para. 196, lines 1-9); Takizawa teaches performing patrol processing operation on different blocks with different priorities on the basis of erase or write counts corresponding to the respective blocks (para. 39, lines 1-13; fig. 4; para. 52, line 1 – para. 59, line 19 and fig. 8); Zhang teaches determining the condition of one or more memory cells on the basis of retention time or program-erase counts, among other options, and determining whether to perform reclaim operations on the memory cells (see para 8, lines 4-16 indicating use of retention time or program erase count to calculate threshold number of read operations for deciding on performing reclaim operations, para. 36, lines  1-6 indicating a table containing conditions for memory cells such as retention and/or program erase counts, para. 39, lines 6-16 indicating using one or more of such conditions to calculate threshold number of read operations for deciding on performing reclaim operations); Ge discloses, when a non-volatile memory is in idle state, updating parameters that are used for controlling signal transmission between a controller and a non-volatile memory (para 132, lines 1-5; fig. 14; para. 36, lines 4-8; also see fig. 1 #131 showing the parameters being updated stored in the controller)]

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if claim 9 was rewritten in an independent form to include all of the limitations of the base claim.
With respect to claim 9, “… setting a higher weight to the retention time than to the program-erase count in response to a proportion of cold cell blocks being equal to or greater than a threshold proportion, where the cold cell blocks are cell blocks that have been accessed for a number of times smaller than a set number, from among the memory cell blocks.” in conjunction with the other limitations of the claim and the limitations of the base claim, is not disclosed by the prior art of record.
	The closest prior arts of record are Kumar et al. (US 10163515 B1, hereinafter Kumar) and Kim et al. (US 20200265903 A1, hereinafter Kim). Kumar teaches process of collecting and modeling NAND data involving program erase cycle and retention. Kim teaches estimating weights applied to read voltage on basis of retention time and program/erase cycle. However, the prior arts of record, neither individually nor in combination, teaches the configuration comprising setting higher weight to the retention time than to program-erase count in response to the number of cold cell blocks reaching a threshold proportion. 
	Therefore, the prior arts of record, neither individually nor in combination disclose, in conjunction with the other limitations of the claim and the limitations of the base claim, the claim as a whole.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wu et al. (US 20170364300 A1, hereinafter Wu) teaches assignment of different stability level on data blocks on basis of factors such as reference count or the length of the period of time when the data block was stored in a flash memory apparatus, and transmitting the stability level to the flash apparatus.

Response to Arguments
The claim objections and the rejections pursuant to 35 USC 112(b) are withdrawn in view of the amendments by the applicant.
With respect to the arguments that Tokutomi fails to disclose the subject matter disclosed by amended independent claims 1 and 17, the examiner agrees. However, please see the amended rejections above pertaining to claims 1 and 17 by Tokutomi in view of Takizawa.
The examiner similarly agrees with the argument that Tokutomi in view of Zhang fails to disclose the amended independent claim 11. With respect to the limitation containing “information regarding claim target blocks,” the examiner wishes to note that Tokutomi was relied upon teaching generation of information regarding blocks to be refreshed based on an evaluation whereas Zhang was relied upon for teaching performance of reclaim operation, an operation substantially similar to a refresh operation, on blocks also based on an evaluation. Nevertheless, the examiner agrees that the combination of Tokutomi and Zhang does not disclose the amended limitations of claim 11. However, please see the amended rejection above pertaining to claim 11 by Tokutomi in view of Takizawa in view of Zhang.
As per the arguments pertaining to dependent claims based on their dependency on the amended independent claims, please see the rejections and the responses above pertaining to the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.Y.K./Examiner, Art Unit 2135        

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135